Dear Superintendent Picard,
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. You requested an opinion from this office concerning whether charter schools in Orleans Parish are entitled to free water and sewer services. It is the opinion of this office that charter schools created pursuant to La. R.S. 17:3971, et seq. are entitled to free water and sewer services, subject to the statutory cap of four gallons per day per student or employee.
The Orleans Parish School Board ("OPSB") is exempt from paying for water up to a cap of four gallons per day per student or employee. La. R.S 33:4121(A)(1)(c)(ii) states "Orleans Parish School Board shall be exempt from all sewerage use charges based on water consumed which does not exceed four gallons per day, per three hundred sixty-five days a year for each student enrolled and any other person regularly assigned to that campus or facility within thirty school days of the commencement of the school year."
Your opinion request asks whether charter schools in Orleans Parish created pursuant to an agreement between OPSB and a non-profit corporation are entitled to the same water privileges as non-charter public schools. A charter school is an independent public school, created through an agreement with a chartering authority, such as a local school board or the Louisiana Board of Elementary and Secondary Education ("BESE"). There are five (5) types of charter schools. The classification is determined by the status of the chartering authority and whether or not a school is new or pre-existing at the time of the charter. In Orleans Parish, Types 1 and 3 are chartered by OPSB and Type 4 is operated by OPSB. Pre-existing schools that have been transferred to the Recovery School District ("RSD") due to unacceptable academic performance are eligible to become restructured as Type 5 charter schools.
It has already been determined by this office that Types 1, 3, and 4 charter schools under the jurisdiction of OPSB are entitled to this exemption because of the significant nexus that exists between OPSB and these types of charter schools. See La. Atty. Gen. Op. No. 06-0269.
Furthermore, your opinion request also asks if Type 5 charter schools are entitled to water privileges. The Louisiana Legislature created RSD through the enactment of La. R.S. 17:1990. RSD is defined in La. R.S.17:1990(B) as an intermediate educational unit, administered by the Louisiana Department of Education, subject to the approval of BESE. In November 2005, over 100 schools in Orleans Parish were transferred to the RSD. La. R.S. 17:1990(B)(2) states that the RSD has the authority to supervise, manage and operate schools determined to be failing under La. R.S. 17:10.5 and La. R.S. 17:10.7 with all the power and authority as the prior school system.
According to your opinion request, the Sewerage and Water Board of New Orleans ("SWB") has acknowledged that the schools under RSD's jurisdiction are granted the same powers and authority that schools under OPSB enjoyed, and thus are entitled to free water and sewer privileges. Just as Types 1, 3 and 4 charter schools have a significant nexus with OPSB, the same rationale applies to a Type 5 charter school and its relationship with the RSD. Since RSD has the same power and authority initially granted to RSD and because it has been determined that charter schools are eligible to receive free water services, it is reasonable to conclude that Type 5 charter schools are entitled to the same exemption.
We hope this sufficiently answers your inquiry; if we can be of further assistance, please do not hesitate to contact us.
  With best regards,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:____________________ Cherie A. Lato, Assistant Attorney General
  CCF, Jr.:CAL